Citation Nr: 1613212	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an initial compensable evaluation prior to April 28, 2015, and an initial evaluation in excess of 10 percent thereafter for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability rating effective from August 17, 2007.  

In March 2015, the Board remanded the claim for further development.  The RO subsequently issued a rating decision in July 2015 and increased the evaluation to 10 percent effective from April 28, 2015.  Nevertheless, the issue remained in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal. 


FINDING OF FACT

On March 7, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that he was satisfied with the evaluation assigned for his bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204 (2015).   

In March 2016, the Veteran's representative informed the Board that the Veteran was satisfied with the action taken on his appeal and with the rating assigned for his bilateral hearing loss.  The Veteran may indicate that he is satisfied with a particular disability rating assigned that is less than the maximum disability rating allowed by law. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Thus, there is no case or controversy, as there are no remaining allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


